Appeals from two orders of the Family Court, Westchester County, both dated February 1, 1980, which, inter alia, determined that the appellant had abandoned his two children and awarded custody of them to the respondent. Orders affirmed, without costs or disbursements. The Family Court’s findings, that from November, 1977 appellant failed to visit or communicate with his two sons, and except for two insubstantial contacts in March, 1978 and May, 1978, failed to communicate with respondent concerning the children, although able to do so and not prevented or discouraged from doing so by respondent, are not against the weight of the evidence. We find that during the six-month statutory period preceding the initiation of these proceedings, appellant did not show a “flicker” of interest in his two sons (see Matter of Susan W. v Talbot G., 34 NY2d 76). Appellant’s insignificant contacts, below a modicum of interest, over a two-year span of time, does not preclude a finding of abandonment within the meaning of section 384-b (subd 5, par [b]) of the Social Services Law (see Matter of Corey L v Martin L, 45 NY2d 383, Court of Appeals analysis of analogous statutory provision [Domestic Relations Law, § 111]). Hopkins, J. P., Titone, Mangano and Gibbons, JJ., concur.